Citation Nr: 0832352	
Decision Date: 09/22/08    Archive Date: 09/30/08	

DOCKET NO.  06-34 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for disability 
involving the right little finger.   

2.  Entitlement to service connection for a disability 
involving the right middle and ring fingers.   

3.  Entitlement to service connection for a chronic left knee 
disability.   

4.  Entitlement to service connection for a chronic right 
knee disability.   

5.  Entitlement to service connection for chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1965 to 
February d1971.  His medals and badges include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Baltimore, Maryland, that denied entitlement to the benefits 
sought.  

A review of the evidence of record reveals that service 
connection is currently in effect for the following:  Post-
traumatic stress disorder, rated as 70 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; peripheral 
neuropathy involving the left hand, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; and peripheral neuropathy of 
the right lower extremity, rated as 10 percent disabling.  A 
combined disability rating of 80 percent has been in effect 
since November 2006.  

Further review of the record reveals that an October 2006 
Statement of the Case resulted in a denial of service 
connection for various disabilities, including hearing loss 
and tinnitus.  The substantive appeal which was received in 
December 2006 did not refer to hearing loss or tinnitus.  
There is no further reference to hearing loss and tinnitus 
until the personal hearing the veteran had with the 
undersigned in June 2008 in Washington, D.C.  The veteran 
presented testimony as to how he believed hearing loss and 
tinnitus are associated with his active service.  This matter 
is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.  


REMAND

Under McClendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability  or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of the disability may be 
associated with the veteran's active service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence is on file for VA to make a decision on the 
claim.  

In the instant case, the service treatment records, among 
other things, show that the veteran was seen on one occasion 
in September of an unspecified year for what was reported as 
a partial tear of the lateral ligament involving the left 
knee.  An X-ray study of the left knee, apparently done in 
September 1970, showed moderate soft tissue swelling of the 
lateral aspect of the left knee.  However, by the time of his 
report of medical history done in conjunction with service 
separation examination in January 1971, the veteran stated he 
was in good health.  While he reported having had or having 
cramps in the legs, he denied having had any knee problems.  
Clinical evaluation at that time did not identify an 
abnormality involving either knee.  

The service treatment records also show the veteran was seen 
for treatment and evaluation for the fingers of the right 
hand.  Separation examination, however, was negative.

The pertinent evidence also includes statements from Marie A. 
Dobyns, M.D.  In an October 2004 statement she stated the 
veteran had been a patient of hers for 20 years.  The veteran 
had "intractable knee and back pain, which began while he was 
in the military."  In a February 2005 statement she opined 
that "clearly, [the veteran] arthritis and disability are 
related to his repeated traumatic exposure while in the 
military."  It does not appear that she has had access to the 
claims file, to include the service treatment records.  

The veteran has not been accorded a comprehensive orthopedic 
examination by VA.  At the hearing before the undersigned in 
June 2008, the accredited representative asked that the 
veteran be accorded such an examination.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The veteran should be accorded a 
comprehensive orthopedic examination for 
the purpose of determining the nature and 
etiology of claimed right little finger, 
right middle finger, right ring finger, 
left knee, right knee, and back 
disorders.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the record, the 
examiner is requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current disability involving the 
fingers of the right hand, left knee, the 
right knee, and/or the back is or are 
causally related to service or to any 
incident of service.  

2.  After the above has been completed, 
VA should review and readjudicate the 
claims.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



